DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

Claims 1-3 and 5-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 11, 13, 18-20, 22, 26-29, and 32 of U.S. Patent No. 10775916. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are in labeling (e.g., “second sensing electrode” instead of “noise detection electrode”).

US Patent No. 10775916
App No. 17015419
1. A display device comprising: 
pixels arranged in a display region; sensing electrodes arranged in a sensing region at least partially overlapping with the display region; 
sensing lines coupled to the respective sensing electrodes; 
electrode disposed on the same layer as the sensing electrodes; and 
sensing channels each including a first input terminal coupled to any one of the sensing electrodes and a second input terminal coupled to the noise detection electrode, each of the sensing channels generating an output signal corresponding to a voltage difference between the first and second input terminals; and 
driving electrodes arranged in the sensing region, 
wherein the noise detection electrode includes a first electrode part, 
wherein the sensing region is defined by two opposite parts of the first electrode part and another part connecting the two opposite parts, and 
wherein the sensing electrodes and the driving electrodes are disposed in the sensing region defined by the two opposite parts and another part of the first electrode part.
4. The display device of claim 1, further comprising: driving lines coupled to the driving electrodes, wherein the driving electrodes are disposed on the same layer as the sensing electrodes and the noise detection electrode.
A display device comprising: 
pixels arranged in a display region; 
first sensing electrodes arranged in a sensing region at least partially overlapping with the display region; sensing lines coupled to the first sensing electrodes; 
electrode disposed on a same layer as the first sensing electrodes and configured to receive or sense a different signal from the first sensing electrodes; 
driving electrodes arranged in the sensing region, 
the driving electrodes disposed on the same layer as the first sensing electrodes and the second sensing electrode; and 
sensing channels coupled to the first sensing electrodes, 
wherein the second sensing electrode includes a first electrode part, 
wherein the sensing region is defined by two opposite parts of the first electrode part and another part connecting the two opposite parts, and 
wherein the first sensing electrodes and the driving electrodes are disposed in the sensing region defined by the two opposite parts and another part of the first electrode part.
2. The display device of claim 1, wherein: 
the first sensing electrodes are configured to sense a touch input; the second sensing electrode is configured to sense a noise signal; and Page 2 of 1717/015,419 Page 3each of the sensing channels includes a first input terminal coupled to any one of the first sensing electrodes and a second input terminal coupled to the second sensing electrode, each of the sensing channels generating an output signal corresponding to a voltage difference between the first and second input terminals.
The display device of claim 1, wherein the sensing lines are disposed on the same layer as the sensing electrodes and the noise detection electrode.
The display device of claim 2, wherein each of the sensing lines is integrally coupled to any one of the sensing electrodes in a sensor in which the sensing electrodes are arranged.

The display device of claim 1, wherein the sensing lines are disposed on the same layer as the first sensing electrodes and the second sensing electrode, each of the sensing lines being integrally coupled to any one of the first sensing electrodes in the sensing region in which the first sensing electrodes are arranged.
The display device of claim 4, wherein each of the driving lines is integrally coupled to any one of the driving electrodes in a sensor in which the driving electrodes and the sensing electrodes are arranged.
5. The display device of claim 1, further comprising: driving lines coupled to the driving electrodes, wherein each of the driving lines is integrally coupled to any one of the driving electrodes in the sensing region in which the driving electrodes and the first sensing electrodes are arranged.
6. The display device of claim 4, wherein each of the sensing electrodes extends along a first direction in the sensing region, and each of the driving electrodes is configured with a plurality of division electrodes distributed in the sensing region, corresponding to predetermined coordinate points along the first direction and a second direction intersecting the first direction.
7. The display device of claim 6, wherein the noise detection electrode further includes: a second electrode part extending to the inside of the sensing region from the first electrode part.
The display device of claim 5, wherein: each of the first sensing electrodes extends along a first direction in the sensing region; each of the driving electrodes is configured with a plurality of division electrodes distributed in the sensing region, corresponding to predetermined coordinate points along the Page 3 of 1717/015,419Page 4first direction and a second direction intersecting the first direction; and the second sensing electrode further includes a second electrode part extending to an inside of the sensing region from the first electrode part.
The display device of claim 7, wherein the driving lines have a stepped shape in a number corresponding to a position of a corresponding driving electrode.
7. The display device of claim 6, wherein the driving lines have a stepped shape in a number corresponding to a position of a corresponding driving electrode.
11. The display device of claim 10, wherein the second electrode part of the noise detection electrode is disposed proximal to the driving lines while having a stepped shape corresponding to that of the driving lines.
8. The display device of claim 7, wherein the second electrode part of the second sensing electrode is disposed proximal to the driving lines while having a stepped shape corresponding to the stepped shape of the driving lines.
The display device of claim 10, further comprising dummy patterns disposed proximal to the driving lines while having a length gradually changed corresponding to the stepped shape of the driving lines.
9. The display device of claim 7, further comprising dummy patterns disposed proximal to the driving lines while having a length gradually changed corresponding to the stepped shape of the driving lines.
18. The display device of claim 4, wherein each of the driving electrodes extends along a first direction in the sensing region, and each of the sensing electrodes is configured with a plurality of division electrodes distributed in the sensing region, corresponding to predetermined coordinate points along the first direction and a second direction intersecting the first direction.
19. The display device of claim 18, wherein the noise detection electrode further includes: a second electrode part extending to the inside of the sensing region from the first electrode part.
10. The display device of claim 5, wherein: each of the driving electrodes extends along a first direction in the sensing region; each of the first sensing electrodes is configured with a plurality of division electrodes distributed in the sensing region, corresponding to predetermined coordinate points along the first direction and a second direction intersecting the first direction; and the second sensing electrode further includes a second electrode part extending to an Page 4 of 1717/015,419Page 5inside of the sensing region from the first electrode part.
 The display device of claim 19, wherein the sensing lines have a stepped shape in a number corresponding to a position of a corresponding sensing electrode, and wherein the second electrode part of the noise detection electrode is disposed in a vicinity of the sensing lines while having a stepped shape corresponding to that of the sensing lines.
11. The display device of claim 10, wherein the sensing lines have a stepped shape in a number corresponding to a position of a corresponding first sensing electrode.
12. The display device of claim 11, wherein the second electrode part of the second sensing electrode is disposed proximal to the sensing lines while having a stepped shape corresponding to the stepped shape of the sensing lines.
22. The display device of claim 19, further comprising dummy patterns disposed proximal to the sensing lines while having a length gradually changed corresponding to a stepped shape of the sensing lines.
13. The display device of claim 11, further comprising dummy patterns disposed proximal to the sensing lines while having a length gradually changed corresponding to the stepped shape of the sensing lines.
26. The display device of claim 4, wherein the sensing region is divided into a plurality of sub-regions along at least one of first and second directions intersecting each other, and wherein the sensing electrodes are divided and disposed in different sub-regions, and each of the sensing electrodes is configured with a plurality of first division electrodes distributed in a corresponding sub-region.
27. The display device of claim 26, wherein each of the driving electrodes is configured to a plurality of second division electrodes, of which at least one is disposed in each of the sub-regions.
28. The display device of claim 27, wherein the noise detection electrode further includes: a second electrode part extending to the inside of the sensing region from the first electrode part.
29. The display device of claim 28, wherein the second electrode part passes through a region between adjacent first division electrodes among the first division electrodes.
the sensing region is divided into a plurality of sub-regions along at least one of first and second directions intersecting each other; the first sensing electrodes are divided and disposed in different sub-regions, and each of the first sensing electrodes is configured with a plurality of first division electrodes distributed in a corresponding sub-region; 
each of the driving electrodes is configured with a plurality of second division electrodes, at least one of which is disposed in each of the sub-regions; and 
the second sensing electrode further includes a second electrode part extending to an Page 5 of 1717/015,419Page 6inside of the sensing region from the first electrode part, the second electrode part passing through a region between adjacent first division electrodes among the first division electrodes.
each of the sensing electrodes includes at least one opening disposed at the inside thereof, wherein the noise detection electrode further includes a third electrode part disposed in the opening of each of the sensing electrodes.
15. (Original) The display device of claim 1, wherein: each of the first sensing electrodes includes at least one opening disposed at an inside thereof; and the second sensing electrode further includes: a second electrode part extending to an inside of the sensing region from the first electrode part; and a third electrode part disposed in the at least one opening of each of the first sensing electrodes.


Allowable Subject Matter

Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The feature, as found in claim 16, of a display device comprising “first sensing electrodes distributed in a sensing region, wherein the first sensing electrodes are arranged in a single column extending in a first direction and spaced apart from each other in a first direction different from each other; sensing lines coupled to the first sensing electrodes; a second sensing electrode disposed at a periphery of the first sensing electrodes and configured to receive or sense a different signal from the first 
The closest in the art are Brown (US 20130257785 A1) and Kim (US 20130081869 A1).
Brown teaches a display device comprising first and second sensing electrodes arranged in a same layer (Figs. 7B, 7C, 8, [0168]-[0170]), but does not teach the required dummy electrode patterns.
Kim teaches dummy electrodes disposed between patch and column electrodes (Fig. 10, [0072]-[0073]), but does not teach the spacing and length recited in the claim.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/           Primary Examiner, Art Unit 2692